Filed 4/28/21 P. v. Ingram CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B304158
                                                           (Super. Ct. No. 2019001072)
     Plaintiff and Respondent,                                  (Ventura County)

v.

ANDRE LAMONT INGRAM,

     Defendant and Appellant.



       A jury convicted appellant Andre Lamont Ingram of four
counts of second degree robbery. (Pen. Code, § 211.) He was
sentenced to eight years in prison, consisting of five years on the
first count plus three consecutive one-year terms on the
remaining counts. Appellant contends the trial court abused its
discretion by admitting a peace officer’s lay opinion that the
robbery suspect’s voice on surveillance tapes and phone calls was
that of appellant. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
                       Gas Station Robberies
       On July 29, 2018, at around 9:23 p.m., T.D. was working at
the Shell Gas Station in Ventura when a man rushed in and
pointed a gun at him. The man’s face was covered from the
bridge of his nose down. He was between five and a half to six
feet tall.
       T.D. complied with the man’s demand to open the cash
register. The man took the money along with T.D.’s cell phone.
       On August 1, 2018, at approximately 9:55 p.m., B.F. was
ending his shift at the Shell Gas Station in Camarillo. A man
wearing a mask and a “hoodie” entered the area behind the cash
register. He pointed a gun at B.F., grabbed the drawer to the
open register, which contained $400 to $500, and then ran away.
B.F. testified that the man had “darkish” skin and dark color
eyes. A surveillance camera directly behind the register captured
footage of the robbery, including the man’s demand to “[o]pen the
fuckin’ register now.”
       On August 3, 2018, at around 11:20 p.m., B.M. was working
at the Mobil Gas Station in Thousand Oaks when a masked man
approached, pointed a gun at him and demanded that he open
the cash register. The man took the cash and asked for the “coins
register,” which contained coins and some bills for change. When
B.M. refused, the man searched the area and found the coins
register. After he took the coins register, the man pointed the
gun at B.M. and told him to take out his wallet and phone. B.M.
complied, and the man took the wallet before rushing outside in
the direction of the Motel 6 to the right of the gas station. B.M.
locked the doors and called 911.




                                2
      B.M. described the masked man as “[n]ot tall” and of
“medium weight, not a heavy build.” The man was wearing black
shoes. B.M. also testified that he had some currency from India
and $40 to $60 in his wallet.
                      Oxnard 7-Eleven Robbery
      On August 9, 2018, at approximately 12:55 a.m., J.K. was
working at a 7-Eleven in Oxnard. A man entered the store and
pointed a silver gun at him. The man was wearing a gray
“hoodie,” black denim pants and black gloves. The hood covered
the man’s head and his face was covered with a black and white
bandana from the bridge of his nose. The man was agile, slim
and between five feet and eight inches to six feet tall.
      The man told J.K. to open the register. After J.K. complied,
the man told him to get on his knees before instructing him to
open a second register. The man took $700 to $800 from the
registers and then demanded J.K.’s wallet and cell phone. J.K.
said he did not have a wallet. The man put his gun to J.K.’s neck
and took his phone. He then ran outside. Surveillance video
footage of all four robberies was played for the jury. None of the
victims could identify the perpetrator.
     Perpetrator’s Appearance and Cell Phone Location Data
      The same perpetrator was involved in the four robberies.
He wore the same clothes during the robberies -- black jeans with
bright silver zippers, plain black shoes and black gloves. During
the three gas station robberies, the perpetrator wore a dark gray
sweatshirt “hoodie” that was “turned inside out.” In the 7-Eleven
robbery, he wore a light gray sweatshirt. The perpetrator also
used the same gun, which appeared to be a black and silver semi-
automatic handgun with “a little brown on the handle.”




                                3
       Location data from Google established that a certain cell
phone was at or around the gas stations during the three
robberies. In addition, two e-mail accounts were logged into the
phone during the robberies. One was
andrelingram17@gmail.com.” The second account had been
deleted, but its search history showed searches for “Andre
Lamont Ingram Jr. Ventura bank robbery” and “Andre Lamont
Ingram Jr. Ventura bank” on October 4, 2018 as well as odd
spellings of his name.
       Another e-mail account logged into the identified cell phone
belonged to K.S., who had been arrested on August 10, 2018 for
“out-of-county warrants.” K.S., a woman, did not fit the
description of the male perpetrator. When she was arrested, K.S.
was in a car with appellant.
       The location data for K.S.’s e-mail account recorded the
location of the three gas stations at around the time of the
robberies. The search history for the e-mail account showed 100
searches, including searches for “Ventura gas station robbery,
Thousand Oaks gas station robbery, Camarillo gas station
robbery,” “gas station robberies,” “August gas station robberies in
Thousand Oaks,” “what you should know before robbing a bank,”
“[s]uccessful bank robberies with a note,” “armed robbery in gas
station in Thousand Oaks,” and “[a]rmed robbery in Oxnard at 7-
Eleven.” While the searches were made over “a lengthy period,”
they continued even after K.S. was taken into custody and in the
week following her arrest. The phone number provided by
appellant during his arrest -- (707) 328-9394 -- was tied to the
same cell phone linked to his and K.S.’s e-mail accounts.




                                 4
              Physical Evidence from Appellant’s Car
       On August 10, 2018, at around 9:15 a.m., appellant was
investigated for a hit-and-run accident at a shopping center. K.S.
had been arrested a few hours earlier. Appellant was sitting in
the driver’s seat of a white Mercedes.
       Appellant was arrested when officers noticed a clear
“baggie” on top of the center console containing a “white crystal-
like substance.” The substance appeared consistent with
methamphetamine.
       During the arrest, appellant referred to the white Mercedes
as “my car.” He informed the officer that he did not want the car
to be towed and that the items inside the car belonged to him.
During a search, the officers found a gun on the front seat. When
Officer Eli Rebollar checked the gun, he realized it was an
“Airsoft gun” that fired pellets made of plastic or metal. Officer
Rebollar testified that to the untrained eye, the gun would
appear real. The gun matched the one used in the four robberies.
Officers also retrieved black gloves, black shoes, a dark gray
sweatshirt and another lighter-colored sweatshirt that matched
those worn by the perpetrator during the robberies. The center
console contained $246.23 in cash plus currency from India.
       Appellant’s appearance, as recorded in his booking
information, matched the physical description of the perpetrator,
including his stature and complexion. Footage of the arrest from
Officer Rebollar’s body-worn camera was played for the jury.
            Admission of Voice Identification Testimony
       Defense counsel moved to exclude Sergeant Robert Yoos’s
opinion that appellant had received phone calls placed from jail
between August 11 and August 14, 2018. Counsel requested an
Evidence Code section 402 hearing to establish a foundation for




                                5
Sergeant Yoos’s identification of “a voice on a phone as Andre
Ingram.”
       Sergeant Yoos testified that he searched for and listened to
calls made from jail from August 11 through August 14, 2018, to
the (707) 328-9394 number provided by appellant during booking.
He also listened to calls made by appellant from jail from
September 9, 2019, through the date of trial, as well as “countless
hours of calls for [appellant’s] various custody stays.” Sergeant
Yoos estimated he had heard “upwards of 30 [hours] or more” of
appellant’s phone calls. He also watched the body-worn camera
footage of appellant’s arrest which included an audio recording of
appellant’s voice.
       Based on the calls and footage, Sergeant Yoos identified
appellant as the person who received the jail calls from August 11
through August 14, 2018 at the number (707) 328-9394.
Sergeant Yoos also recognized appellant’s voice in the
surveillance video footage of the Shell and Mobil Gas Station
robberies. Specifically, Sergeant Yoos compared the “nature of
the voice and the mannerisms in which it’s carried out.”
       On cross-examination, Sergeant Yoos acknowledged he had
no special training in voice recognition but had 27 years of
experience in “listening to various phone calls and wire
operations and things like that.”
       The trial court overruled the foundation objection and
permitted the testimony as “lay opinion.” The court explained
that Sergeant Yoos “is someone who’s saying he’s listened to this
voice, he’s established why he thinks he is able to recognize it and
he’s testifying that he did recognize it, and that’s relevant
evidence.” Appellant challenges that ruling.




                                 6
                            DISCUSSION
       Evidence Code section 800 allows a witness to offer a lay
opinion if the opinion is “[r]ationally based on the perception of
the witness” and “[h]elpful to a clear understanding of his
testimony.”
       California courts have long recognized the admissibility of
lay opinion testimony involving voice identification. As stated in
People v. Sica (1952) 112 Cal.App.2d 574, “it is clear that on the
issue of identification of the participants in the conversations,
testimony of a witness who recognizes a voice and uses this
identification to name the speaker is properly admissible
[citations] and any uncertainty of the recognition goes only to the
weight of the testimony. [Citation.]” (Id. at pp. 586-587; see
People v. Eaton (1959) 171 Cal.App.2d 120, 123 [“testimony
relating to the identity of a voice is generally considered
competent, its probative value being a question of fact”]; Connell
v. Clark (1948) 88 Cal.App.2d 941, 947 [the identification of a
person by voice was the proper subject of lay opinion testimony];
People v. Lorraine (1938) 28 Cal.App.2d 50, 54 [the identity of a
person in a telephone conversation “may be established by proof
of recognition of his voice”]; see also 1 Witkin, Cal. Evidence (5th
ed. 2020) Opinion Evid., § 5, p. 613 [“‘It is universally recognized
that the voice, as well as the physical appearance of a person, is a
means by which identification is made possible, there being no
more similarity in the voices of different people than there is in
their physical appearance’”].) A trial court’s ruling on the
admission if lay opinion voice identification is reviewed for abuse
of discretion. (People v. Leon (2015) 61 Cal.4th 569, 600.)
       Courts have identified two predicates for the admissibility
of voice identification testimony. First, the witness must testify




                                 7
from personal knowledge as to the identity of the speaker, and
second, the testimony must be helpful to the trier of fact. (See,
e.g., People v. Mixon (1982) 129 Cal.App.3d 118, 128 [addressing
lay opinion testimony about identity of persons depicted in
surveillance photographs].)
       Here, the first predicate was satisfied by Sergeant Yoos’s
testimony that he had personally listened to upwards of 30 hours
of calls made or received by appellant and had watched the body-
camera footage of appellant’s arrest. Sergeant Yoos was
therefore “sufficiently familiar” with appellant’s voice “to later
identify him in the same or another medium.” (People v. Larkins
(2011) 199 Cal.App.4th 1059, 1068; see United States v. Thomas
(9th Cir. 1978) 586 F.2d 123, 133 [agent’s three phone
conversations with the defendant laid the requisite foundation for
the agent’s familiarity with the speaker].)
       Appellant contends the second predicate was not met
because the jury, having seen and heard the robbery surveillance
tapes and the body-worn camera footage of appellant’s arrest,
could make its own voice identification. This disregards the fact
that appellant’s face was covered during the robberies and that
there was “[v]ery little” of the perpetrator’s voice on the Shell Gas
Station surveillance tape. Appellant did not testify and the jury
only heard his voice on the body-worn camera footage. In
contrast, Sergeant Yoos had heard “countless hours” of
appellant’s phone calls and interviews and thus was in a better
position to identify his voice on the surveillance tapes. Under
these circumstances, we cannot conclude the testimony was
unhelpful to the jury or that an abuse of discretion occurred.
       Even if an error did occur, however, it was harmless. (See
People v. Watson (1956) 46 Cal.2d 818, 836-838.) The admission




                                 8
of Sergeant Yoos’s testimony did “not usurp or improperly
invade” the jury’s province (People v. Ingle (1986) 178 Cal.App.3d
505, 513) or violate appellant’s constitutional right to due
process. The jury was instructed with CALCRIM No. 333, which
advised: “Witnesses gave their opinions during the trial. You
may but are not required to accept those opinions as true or
correct. You may give any opinion whatever weight you think
appropriate. . . . You may disregard all or any part of an opinion
that you find unbelievable, unreasonable, or unsupported by the
evidence.”
      Moreover, the evidence that appellant was the male
perpetrator of the robberies was overwhelming. Appellant not
only matched the perpetrator’s physical description but officers
also recovered from his car a fake gun that matched the one used
during the robberies plus items of clothing that matched those
worn by the perpetrator. Significant cell phone data also tied
appellant to the crimes, and appellant was in possession of
Indian currency, which was one of the items taken from the Mobil
Gas Station victim.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



      GILBERT, P. J.                TANGEMAN, J.



                                9
                    Ronda J. McKaig, Judge
               Superior Court County of Ventura
                ______________________________

      Angelina Lane, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Senior Assistant
Attorney General, Arlene A. Sevidal, Supervising Deputy
Attorney General, and Minh U. Le, Deputy Attorney General, for
Plaintiff and Respondent.




                              10